Citation Nr: 0004761	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  92-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,761.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from November 1962 to November 
1964.  This appeal arises from a December 1991 decision of 
the Committee on Waivers and Compromises of the Newark, New 
Jersey RO, which denied the veteran's request for a waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $6,443.  Subsequently, based on additional 
evidence, the RO reduced the amount of the overpayment from 
$6,443 to $3,761.  This case was before the Board in January 
1993, November 1997, and July 1998 when it was remanded for 
additional development.

FINDINGS OF FACT

1.  The veteran was awarded VA pension benefits effective in 
March 1989 on the basis that his countable income did not 
exceed the maximum annual limit.  He was also advised that 
any changes in income must be promptly reported to VA and 
that all income from all sources must be reported.

2.  The overpayment at issue, calculated by the RO in the 
amount of $3,761, was created because the veteran received 
improved pension benefits based upon erroneous calculation of 
countable income, caused by the appellant's failure to file 
annual Eligibility Verification Reports (EVR) reflecting all 
family income to VA.

3.  A request for waiver of recovery of the assessed 
overpayment was denied by the RO apparently on the basis that 
the veteran's failure to submit requested financial 
information to VA constituted bad faith, and that waiver of 
recovery of the overpayment was therefore precluded by law.

4.  The current evidentiary record contains insufficient 
evidence to establish that the veteran intended to seek an 
unfair advantage, with knowledge of the likely consequences.


CONCLUSION OF LAW

The overpayment of improved pension benefits in the amount of 
$3,761 did not result from bad faith on the part of the 
veteran.  38 U.S.C.A. §§ 5107, 5302(c) (West 1991); 38 C.F.R. 
§ 1.965(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a waiver of recovery of an overpayment of 
improved pension benefits.  The veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  All relevant 
facts have been properly developed, and no further assistance 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Improved pension is a benefit payable by the VA to veterans 
of a period of war because of disability.  The rate of 
pension received is equal to the maximum annual rate as 
reduced by the veteran's countable family income.  38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.23 (1999).

The veteran's application for pension, received in February 
1989, indicated that his income consisted of union pension in 
the amount of $4,200.  The veteran indicated that he had not 
worked since October 1987.  He was awarded pension benefits, 
effective in March 1989, on the basis of $4,200 in countable 
income.  The record shows that the veteran was advised that, 
essentially, pension is an income based program, and that he 
was obligated to report changes in income immediately.

As a pension recipient the veteran was required to file an 
EVR, reflecting all family income, on an annual basis.  The 
evidence of record indicates that the veteran failed to file 
annual EVRs in 1989 and 1990.

The record indicates that the overpayment in this case was 
created when the veteran's improved pension benefits were 
retroactively terminated effective March 1, 1989.  By letter 
dated in March 1990, the RO notified the veteran that VA 
proposed to suspend his pension, effective June 1990, if he 
failed to report for a VA vocational training evaluation.  By 
letter dated in May 1990, the RO notified the veteran that VA 
proposed to terminate his pension, effective March 1989, if 
he failed to return a completed EVR.  The RO requested that 
the veteran submit income information for the periods of 
March 1, 1989 through March 1, 1990, and March 1, 1990 
through March 1, 1991.  By letter dated in May 1991, the RO 
again notified the veteran that VA proposed to terminate his 
pension if he failed to return a completed EVR.

In June 1991, the veteran's benefits were retroactively 
terminated from March 1, 1989.  In a statement received in 
November 1991, the veteran requested a waiver of recovery of 
the indebtedness charged.  The veteran stated that he had 
responded to every letter sent by the RO; he indicated that 
he called the RO on several occasions to report that he was 
attending college and would be returning to work.  Submitted 
with this request was a Financial Status Report (FSR), which 
indicates monthly income of $1,688 from employment and 
monthly expenses of $1,943, including $462 for rent or 
mortgage, $400 for food, $150 for utilities and heat, $250 
for telephone, $75 for insurance, $100 for clothing, $50 for 
medical expenses, and $456 for debts.  He reported assets of 
$145 in cash, furniture worth $25, and a 1988 Ford Ranger for 
which no value was noted.  He reported debts of $30,000 for a 
home loan and $25,000 for a second mortgage.  He also 
reported that he had been employed since May 1990.

In a statement received by the RO in January 1992, the 
veteran stated that he disagreed with the RO's waiver 
decision.  He stated that he had "filled [out] and mailed 
the [EVR] forms," and therefore, he had "not done anything 
in bad faith."  He also asserted that recovery of the debt 
would result in significant financial hardship.

The veteran does not contest the validity and amount of the 
overpayment.  Rather, he asserts that he did not intend to 
seek an unfair advantage by failing to promptly report his 
income to the government.  In fact, he asserts that he did 
provide the income information to VA when requested.  The 
veteran also urges that he will suffer financial hardship 
unless a waiver of recovery of the debt is granted.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  In ascertaining whether bad 
faith was involved, it is helpful to turn to the VA manual 
and regulations for guidance to the RO's committee on 
waivers.  It is stated:

Bad faith.  This term generally describes 
unfair or deceptive dealing by one who 
seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely 
consequences, and results in a loss to 
the government.

38 C.F.R. § 1.965(b)(2) (1999); VA Manual MP-4, Part I, 
Chapter 8, § 8B.02 (1993).

In reviewing the evidence of record, the Board concludes that 
the evidence does not support the conclusion that the veteran 
intended to seek an "unfair advantage."  The burden of 
proof to establish bad faith lies solely with VA.  The 
veteran has stated on several occasions that he responded to 
every letter sent by the RO.  Additionally, he stated that he 
called the RO on several occasions to report that he was 
attending college and would be returning to work.  He 
maintains that he did not intend to seek an unfair advantage.  
Admittedly, the failure to report income as requested may 
certainly give rise to a strong inference of intent to take 
advantage of the circumstances; however, in this case the 
evidentiary record contains insufficient evidence to 
establish that the veteran intended to seek an unfair 
advantage, with knowledge of the likely consequences.  It is 
noted that the veteran did freely report his income in 1991 
when he completed his FSR.  Giving the veteran the benefit of 
the doubt, it is concluded that his actions did not 
constitute bad faith.  38 U.S.C.A. § 5302(c).


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $3,761 is not precluded by a 
finding of bad faith, and to this extent, the appeal is 
granted.


REMAND

The issue still remains, however, whether recovery of the 
overpayment should be waived under the standard of equity and 
good conscience.  Since this issue was not adjudicated by the 
RO, and because the Board has determined that there is no bad 
faith on the part of the veteran in the creation of the 
overpayment, the principles of due process of law require 
that the RO make an initial determination on whether recovery 
of the overpayment would be against equity and good 
conscience.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following action:

The issue of whether recovery of the 
indebtedness in the amount of $3,761 
would be against equity and good 
conscience should be adjudicated by the 
RO under the criteria set forth in the 
governing laws and regulations.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 

